Name: Commission Regulation (EEC) No 473/81 of 25 February 1981 temporarily suspending Regulations (EEC) No 1218/80 and (EEC) No 1219/80 in respect of imports of preserved mushrooms originating in certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 51 / 12 Official Journal of the European Communities 26. 2. 81 COMMISSION REGULATION (EEC) No 473/81 of 25 February 1981 temporarily suspending Regulations (EEC) No 1218/80 and (EEC) No 1219/80 in respect of imports of preserved mushrooms originating in certain non-member countnes HAS ADOPTED THIS REGULATION : Article 1 without prejudice to the provisions of Article 2, Regu ­ lations (EEC) No 1218/80 and (EEC) No 1219/80 shall not apply until 31 March 1981 . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables (*), as last amended by Regulation (EEC) No 3454/80 (2), Having regard to Council Regulation (EEC) No 1203/80 of 13 May 1980 derogating from Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vege ­ tables (3), and in particular Article 1 (2) thereof, Whereas Commission Regulations (EEC) No 1218/80 and (EEC) No 1219/80 (4) made the issue of an import licence for preserved mushrooms originating in the People's Republic of China, the Republic of Korea and Taiwan subject to the presentation of an export document as referred to in Article 1 of Regulation (EEC) No 1203/80 ; Whereas the said system was established to facilitate application of the undertaking by the abovementioned countries to supervise their 1980 exports of preserved mushrooms to the Community ; whereas, until such an undertaking can be made for 1981 , application of Regulations (EEC) No 1218/80 and (EEC) No 1219/80 should be temporarily suspended ; Whereas, however, some importers still hold export documents issued in 1980 by the Government of the People's Republic of China ; whereas, in order to decide to what extent applications for import licences accompanied by the said documents may be accepted in 1981 , all the necessary information must be made available to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, 1 . Importers in possession of export documents issued in 1980 by the Government of the People's Republic of China, pursuant to Regulation (EEC) No 1218/80, against which an import licence has not been obtained shall send a copy of the said export documents, not later than 12 March 1981 , to the agency which issues import licences in the Member State in which they have their registered office. 2. Member States shall communicate to the Commission not later than 19 March 1981 all the information obtained by virtue of paragraph 1 . 3 . On the basis of the information, referred to in paragraph 2, the Commission shall decide for what quantities and for what periods import licences may be granted on presentation of the export documents referred to in paragraph 1 without disturbing the market. 4. No import licence may be granted on presenta ­ tion of an export document unless a copy has been submitted to the agency in question within the time limit laid down in paragraph 1 . Article 3 ( i ) OJ No L 73, 21 . 3 . 1977, p . 1 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 shall apply with effect from 1 January 1981 . (2) OJ No L 360, 31 . 12. 1980, p. 16. (3) OJ No L 122, 15 . 5. 1980, p. 3 . (4) OJ No L 122, 15 . 5 . 1980, pp. 34 and 36. 26. 2. 81 Official Journal of the European Communities No L 51 / 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1981 . For the Commission Poul DALSAGER Member of the Commission